Citation Nr: 0936504	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected residuals of a subtotal gastrectomy, 
secondary to duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from May 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) in San Juan, Puerto 
Rico, which continued a 40 percent evaluation in effect for a 
digestive disorder.

In January 2006, the Veteran requested a Board hearing.  In 
statement from the Veteran's representative dated in January 
2008, the request for a Board hearing was cancelled.  Instead 
and in lieu of the hearing, it was requested that a new VA 
examination be conducted.  Thereafter, a VA examination was 
conducted in February 2008 and that examination report is on 
file.  


FINDING OF FACT

The Veteran's service-connected digestive disorder is 
manifested by epigastric distress along with nausea, 
vomiting, and stomach pain without weight loss, anemia, 
malnutrition or hypoglycemic symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected residuals of a subtotal gastrectomy, 
secondary to duodenal ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7308 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In correspondence issued in January 2005 and August 2008, the 
RO provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO noted that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  In addition, the August 2008 
notice included recitation of the applicable rating criteria 
and informed the Veteran of the information and evidence 
needed to establish a disability rating pursuant to the 
Court's holding in Dingess.  Following the August 2008 at 
notice, subsequent adjudication of the claim on appeal was 
undertaken in a Supplemental Statements of the Case (SSOC) 
issued in September 2008 and April 2009.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In sum, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was afforded VA 
examinations in 2005 and 2008 in connection with the claim 
currently on appeal and the file includes contentions and 
statements of the Veteran and his representative.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Factual Background

The Veteran filed an increased rating claim for his service-
connected digestive disorder in December 2004.  

A VA examination of the stomach was conducted in February 
2005.  The Veteran's complaints included: vomiting episodes, 
1 to 2 times a month; postprandial dizziness, nausea and 
diaphoresis on a daily basis; episodes of diarrhea occurring 
5 or 6 times a month with alternating episodes of 
constipation; and epigastric pain associated with heartburn 
occurring on a daily basis, partially relieved with 
medication.  The report indicated that his treatment regiment 
consisted of taking Aciphex, daily.  The Veteran denied 
having symptoms of hematemesis, or melena.  On examination 
the Veteran was 158 pounds and there was no evidence of 
weight gain or loss.  There were no signs of anemia.  There 
was no indication of hypoglycemia.  Diagnoses of duodenal 
ulcer disease, with secondary status post partial gastrectomy 
and dumping syndrome, were made.

A private pathology report of September 2005 reflects that 
chronic superficial gastritis was diagnosed.  

A VA examination was conducted in February 2008 and the 
claims folder and medical records were reviewed.  The Veteran 
reported that since last examined in 2005, he had experienced 
an episode of upper GI bleeding.  He also reported that while 
hospitalized in 2006, he was found to have melena and anemia 
and that an upper endoscopy (date unspecified) revealed a 
bleeding ulcer.  The Veteran complained of daily episodes of 
epigastric discomfort, belching, heartburn, reflux and 
nausea.  He also reported having some symptoms of vomiting.  
The report indicated that the digestive condition was being 
treated with medications and restricted diet and that the 
condition was progressively worse since its onset.  Physical 
examination revealed no signs of weight loss, malnutrition or 
anemia.  Weight was 156 pounds.  Diagnoses of peptic ulcer 
disease, status post partial gastrectomy and dumping syndrome 
were made.   

A private medical statement of Dr. C. dated in October 2008 
makes reference to daily symptoms of gastritis, nausea and 
vomiting.




Legal Analysis

The Veteran contends that his service-connected digestive 
disorder warrants an evaluation in excess of the 40 percent 
evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran has been assigned a 40 percent rating for his 
service-connected residuals of a subtotal gastrectomy, 
secondary to duodenal ulcer disease, pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7308 (2008).  Under DC 7308, the code 
used to rate postgastrectomy syndrome, a 60 percent rating is 
assigned for severe postgastretomy syndrome; associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent rating is assigned for 
moderate postgastrectomy syndrome; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7308 (2008).

Also potentially applicable in this case is Diagnostic Code 
(DC) 7305, the diagnostic code used to rate duodenal ulcer.  
Under this code, a 60 percent rating is warranted where there 
is evidence of a severe duodenal ulcer; pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent rating will be assigned where there is 
evidence of a moderately severe duodenal ulcer; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2008).

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2008).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2008).

After a careful review, the Board finds that an increased 
rating to 60 percent under either DCs 7305 or 7308 is not 
warranted for the service-connected digestive disorder.

The Board takes note that the criteria for a 60 percent 
rating under DC 7308 requires a showing of postgastrectomy 
syndrome productive of severe postgastretomy syndrome; 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia (emphasis added).  Essentially, 
all of the criteria must be met to warrant an increased 
evaluation of 60 percent.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).  

The evidence of record shows that the Veteran has chronic 
epigastric pain despite medication, with symptoms including 
episodic vomiting, nausea, diaphoresis, and reflux, 
consistent with findings of moderate postgastrectomy syndrome 
and the currently assigned 40 percent evaluation under code 
7308.  Many of these manifestations are also included in the 
60 percent rating criteria under code 7308.  

However, evidence pertinent to the appeal period does not 
indicate that the Veteran's digestive disorder has also been 
productive of hypoglycemic symptoms, weight loss, 
malnutrition or anemia; manifestations required under the 
rating criteria supporting the assignment of a 60 percent 
evaluation.  In this regard, hypoglycemic symptoms were not 
noted upon VA examinations of 2005 and 2008.  The Veteran's 
weight was recorded as 158 pounds in February 2005, and 156 
pounds in 2008; not meeting the definition of even minor 
weight loss as defined under 38 C.F.R. § 4.112.  There was no 
indication of malnutrition as shown by VA examinations 
reports of 2005 and 2008.  With respect to anemia, even 
assuming the Veteran's reports of anemia having been found in 
2006 are credible, there was no evidence of anemia upon VA 
examinations of 2005 and 2008.  As such, overall the 
manifestations and symptoms of the Veteran's digestive 
disorder do not meet the criteria for the assignment of a 60 
percent evaluation and are far more comparable with the 
currently assigned 40 percent evaluation.   

For similar reasons a 60 percent evaluation is not warranted 
under code 7305.  In this regard, the evidence does not 
demonstrate that the Veteran has a severe ulcer with 
manifestations including anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2008).  

Although the Veteran contends that his service-connected 
digestive disorder is more severely disabling than that 
reflected by the currently assigned 40 percent rating, the 
clinical findings do not support the Veteran's contentions, 
and the Board must apply the provisions of VA's Rating 
Schedule.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

The Board concludes that an increased rating to 60 percent 
under Diagnostic Codes 7305 or 7308 is not warranted for the 
Veteran's service-connected digestive disorder.  The Board 
has considered whether the Veteran is entitled to a "staged" 
rating for his service-connected disability.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, upon reviewing 
the pertinent evidence of record, the Board finds that at no 
time during the pendency of this appeal, has the Veteran's 
service-connected disability been more disabling than as 
currently rated.  As there is a preponderance of the evidence 
against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Accordingly, the appeal is denied.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's digestive 
disorder is productive of so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115- 
16 (2008).



ORDER

A rating in excess of 40 percent for residuals of a subtotal 
gastrectomy, secondary to duodenal ulcer disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


